COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Linda S. Restrepo and Carlos E. Restrepo      §                 No. 08-15-00348-CV
 d/b/a Collectively RDI Global Services
 and R&D International,                        §                   Appeal from the

                      Appellants,              §            County Court at Law No. 5

 v.                                            §             of El Paso County, Texas

 Alliance Riggers & Constructors, LTD,         §                (TC# 2012-DCV04523)

                       Appellee.               §

                                               §

                                            ORDER

       Pending before the Court is Appellants’ motion to exceed the word count limitations.

Appellants have tendered their brief for review. Appellee vigorously objects to the motion

because the Court denied a previously-filed motion to exceed the word count. The Court denied

that motion, however, because Appellants had not yet filed their brief. In the absence of the

brief, the Court is unable to review whether it was reasonable or necessary for a party to exceed

the word count limitations. Having reviewed Appellants’ brief and their explanation contained

in the motion, we conclude that the motion should be granted.

       IT IS SO ORDERED this 1st day of September, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)